Exhibit 10.1

SRI/SURGICAL EXPRESS, INC.

 

 

RESTRICTED STOCK GRANT AGREEMENT

25,000 Shares

 

 

Date of Grant: February 1, 2008

 

 

 

TO:

  Gerald Woodard

Pursuant to the terms of your Employment Agreement dated as of December 31, 2007
with SRI/Surgical Express, Inc. (the “Employment Agreement”), you have been
granted as of the Date of Grant stated above 25,000 shares of the Company’s
Common Stock, subject to all the following terms and conditions:

1. Definitions. As used in this Agreement, the capitalized terms defined below
have the respective meanings ascribed to them:

“Agreement” means this Restricted Stock Grant Agreement, as originally executed
by you and the Company, and as subsequently amended or modified in accordance
with its terms.

“Board of Directors” means the Board of Directors of the Company.

“Change in Control” means any of the following: (a) the shareholders of the
Company approve a liquidation of all or substantially all the consolidated
assets of the Company and its Subsidiaries, other than a liquidation of a
Subsidiary into the Company or another Subsidiary (unless the transaction is
subsequently abandoned or otherwise fails to occur); (b) the shareholders of the
Company approve a sale, lease, exchange, or other transfer to any person,
persons or group other than the Company or a Subsidiary (in a single transaction
or related series of transactions) of all or substantially all of consolidated
assets of the Company and its Subsidiaries, excluding the creation (but not the
foreclosure) of a lien, mortgage, security interest, or other financing
arrangement (unless the transaction is subsequently abandoned or otherwise fails
to occur); (c) during any period of two consecutive years, individuals who at
the beginning of the period constitute the Board of Directors, and any new
Director whose election by the Board of Directors or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds
(2/3) of the Directors then still in office who either were Directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board of Directors; (d) the shareholders of the Company approve a merger
or a consolidation of the Company with any other entity (unless the transaction
is subsequently abandoned or otherwise fails to occur), other than (i) a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity)

 

1



--------------------------------------------------------------------------------

more than 50 percent of the combined voting power of the voting securities of
the Company or the surviving entity outstanding immediately after the merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person,”
as the term is used in Sections 13(d) and 14(d) of the Exchange Act acquires
more than 50 percent of the combined voting power of the Company’s then
outstanding securities; or (e) the occurrence of any event, transaction, or
arrangement that results in any “person” (as defined above), or group (as
determined for purposes of Section 13(d)(3) of the Exchange Act) becoming a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing a majority of the
combined voting power of all the outstanding securities of the Company that are
entitled to vote generally in the election of its directors, unless the
beneficial owner is the Company, a Subsidiary, an employee benefit plan
sponsored by the Company, a person or group who is a record or beneficial owner
of 25% or more of the outstanding Shares on the Date of Grant, or a person who
becomes a beneficial owner of 25% or more of the outstanding Shares solely by
becoming a trustee of an inter vivos trust created by a person who is the record
or beneficial owner of 25% or more of the outstanding Shares on the Date of
Grant.

“Common Stock” means the common stock, $.001 par value, of the Company.

“Company” means SRI/Surgical Express, Inc., a Florida corporation.

“Date of Grant” means the date as of which the Board of Directors authorized the
grant of the Shares of Restricted Stock to you, as stated in the heading of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
includes all rules and regulations of the SEC promulgated under that act.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, or any United States income tax law subsequently
enacted in substitution for that code.

“Restricted Stock” means the Shares granted to you pursuant to this Agreement
that remain subject to the Restrictions, as determined in accordance with
Section 7 of this Agreement.

“Restrictions” means the limitations on transfer set forth in Section 3 of this
Agreement and the risk of forfeiture set forth in Section 4 of this Agreement.

“Shares” means shares of the Company’s Common Stock.

“Start Date” means January 31, 2008.

“Subsidiary” means a corporation of which 80% of its voting securities are owned
directly or indirectly by the Company.

2. Revocation. The grant of the Shares of Restricted Stock under this Agreement
will be revoked automatically without further action or notice if you do not
accept this Agreement (by signing it and returning it to the Company) within 30
days following the date when you are given written notice of the grant of the
Restricted Stock.

 

2



--------------------------------------------------------------------------------

3. Transfer Restrictions of Restricted Stock. You are prohibited from
transferring (whether by gift, sale, pledge, assignment, hypothecation, or
otherwise) any Shares of Restricted Stock, any interest in Shares of Restricted
Stock and any rights under this Agreement by any means other than by will or the
law of descent and distribution. Any prohibited transfer will be invalid and
ineffective as to the Company. In addition, the Shares of Restricted Stock and
your rights under this Agreement are not subject to any lien, levy, attachment,
execution, or similar process by creditors. The Company may cancel all Shares of
Restricted Stock by notice to you, if you attempt to make a prohibited transfer,
or if any Shares of Restricted Stock, any interest in them, or any right under
this Agreement becomes subject to a lien, levy, attachment, execution, or
similar process.

4. Forfeiture of Restricted Stock. If your employment with the Company is
terminated either by you or the Company for any reason, all of your Shares of
Restricted Stock as of the date of your termination shall be completely
forfeited by you without any further action by you or the Company or the payment
of any consideration by the Company to you or your executor, administrator,
personal representative, guardian or heirs, and neither you nor your executor,
administrator, personal representative, guardian or heirs shall have any further
rights or title in or to such forfeited Shares of Restricted Stock or the
benefits of ownership thereof. The Company shall decide to what extent bona fide
leaves of absence for illness, temporary disability, military or governmental
service, or other reasons will constitute a termination of employment that
results in forfeiture of your Shares of Restricted Stock.

5. Certificates for Shares of Restricted Stock. Certificates for Shares of
Restricted Stock shall be registered in your name and constitute issued and
outstanding Shares for all corporate purposes as of the Date of Grant, but such
certificates shall be delivered to and held by the Secretary of the Company
until the Restrictions terminate, at which time the Company shall cause a new
certificate representing the Shares with respect to which the Restrictions have
terminated to be delivered to you, and a certificate representing the remaining
Shares of Restricted Stock to continue to be held by the Secretary of the
Company.

6. Other Rights. Except for the Restrictions and the other restrictions and
limitations expressly set forth in this Agreement, you will have all other
rights of a shareholder with respect to the Restricted Shares, including, but
not limited to, the right to vote and receive all dividends and distributions
with respect to the Shares of Restricted Stock (which shall be paid to you as
and when such dividends or distributions are paid to holders of Shares);
provided, however, that if any dividends are paid in Shares, such Shares shall
be subject to the same Restrictions and other limitations and for the same
period as the Shares of Restricted Stock with respect to which they were
distributed.

7. Termination of Restrictions. The Restrictions as to Shares covered by this
Agreement shall terminate, and such Shares shall cease to be Restricted Stock
pursuant to this Agreement, on the earlier of (a) the date that is three
(3) years after the Start Date or (b) the date of your Involuntary Termination
(as that term is defined in the Employment Agreement).

 

3



--------------------------------------------------------------------------------

In addition, all Restrictions on your Shares of Restricted Stock shall
terminate, and such Shares shall cease to be Restricted Stock pursuant to this
Agreement immediately upon the occurrence of a “Change in Control” event.

8. Tax Withholding. When the Restrictions on Shares of Restricted Stock
terminate, or upon your notification to the Company that you are filing an
election with the Internal Revenue Service pursuant to Section 83(b) of the
Internal Revenue Code, you agree to make appropriate arrangements with the
Company to provide for the withholding or payment of the amount (if any) that
the Company considers necessary to satisfy its legal obligation to withhold any
local, state, or federal taxes (including FICA, income, and Medicare taxes)
imposed by any governmental authority with respect to such termination or
election. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. You may
pay to the Company any requisite tax withholding by (a) requesting that the
Company withhold from the Shares to be delivered Shares sufficient to satisfy
all or a portion of such tax withholding requirements or (b) bank draft, money
order, or personal check payable to the order of the Company. If the grant of
the Restricted Stock does not give rise to any tax withholding obligation on the
date of the grant but is reasonably expected to do so at a future time, the
Company may require you to place some or all of the Shares in escrow for the
benefit of the Company until tax withholding is required for the amounts
included in your gross income as a result of the Restricted Stock grant. At that
time, the Company (in its discretion) may require you to pay to it an amount
that it considers sufficient to satisfy the tax withholding obligation incurred
by it as a result of the Restricted Stock, in which case the Company shall
promptly release to the you the escrowed Shares.

9. Change in Control; Special Rules Governing Mergers and Stock Exchanges.

(a) Change in Control. If a Change in Control occurs, all Shares of Restricted
Stock which remain subject to Restriction shall become fully vested.

(b) Special Rules Governing Mergers and Stock Exchanges. In the case of a
merger, share exchange, or other transaction in which the shareholders of the
Company receive securities of the acquirer but does not result in a Change of
Control, at the election of the Board of Directors, the Company may (but is not
obligated to) elect to continue this Agreement, in which case each Share of
Restricted Stock will be converted into restricted securities of the acquirer
being issued in the transaction based on the applicable exchange or conversion
ratio.

10. No Expanded Rights. The award of Restricted Stock to you does not create or
extend any right for you to continue to serve as an officer, employee or
director of the Company or any of its Subsidiaries, to participate in any other
stock option or employee benefit plan of the Company, or to receive the same
benefits as any other employee; nor does it restrict in any way the right of the
Company or any of its Subsidiaries to terminate at any time your employment with
it either at will or as provided in any written employment agreement between you
and the Company.

 

4



--------------------------------------------------------------------------------

11. Representations and Warranties. By accepting this Agreement, you represent
and warrant to the Company the following:

(a) You are accepting the Shares of Restricted Stock solely for your own
account, as principal, without a view to, and not for resale in connection with,
any distribution or underwriting of the Shares of Restricted Stock or any other
Shares, and you are not participating, directly or indirectly, in any
distribution or underwriting of the Shares of Restricted Stock or any other
Shares. You are not acquiring the Shares of Restricted Stock pursuant to it, as
an agent, nominee, or representative for the account or benefit of another
person or entity, and you have not agreed or arranged to sell, assign, transfer,
subdivide, or otherwise dispose of all or any part of Shares of Restricted Stock
subject to another person or entity.

(b) You understand that (i) no state or federal agency has passed upon the
Shares of Restricted Stock or made any finding or determination as to the
fairness of the Shares of Restricted Stock as an investment, (ii) the Shares of
Restricted Stock have not been, and will not be, registered under either the
Securities Act of 1933, as amended, or any state securities law, (iii) the
Shares of Restricted Stock can be offered for sale, sold, assigned, foreclosed
or otherwise transferred only if the transaction is registered under those laws
or qualifies for an available exemption from registration under those laws, and
(iv) the Company has not agreed, and is not obligated to register any resale or
other transfer of any of the Shares of Restricted Stock under the Securities Act
of 1933, as amended, or any state securities law, or to take any action to
enable you to qualify for an exemption from registration under any of those laws
with respect to a resale or other transfer of the Shares of Restricted Stock.

(c) You have received from the Company and carefully read the documents
described on Appendix “A” to this Agreement.

12. Holdback Agreement and Additional Restrictions on Transfer. Upon receipt of
certificates evidencing Shares with respect to which the Restrictions have
terminated, you agree to the following restrictions: (a) if the Company
initiates a public offering of Shares, you agree not to effect any public sale
or distribution, including any sale pursuant to Rule 144 or any successor
provision of the Securities Act of 1933, as amended, of any Shares during the
120 day period beginning on the closing date of the offering; (b) for so long as
you are an employee of the Company, you agree not to sell any Shares at a time
when applicable laws or the Company’s policies prohibit a sale; and (c) if so
requested by the Company, you agree to hold such Shares for investment and not
with a view of resale or distribution to the public and to deliver a written
statement to that effect satisfactory to the Company.

13. Legal Compliance. Shares are issuable under this Agreement only in
compliance with all applicable state and federal laws and regulations (including
securities laws) and the rules of all stock markets or exchanges on which the
Shares are quoted or listed for trading. Any certificate representing Shares
issued under this Agreement will bear such legends and statements as the Company
considers advisable to assure compliance with those laws, rules, and
regulations. The grant of Restricted Stock is not effective until the Company
has obtained any consent or approval required from any state or federal
regulatory body having jurisdiction. Upon the transfer of Restricted Stock to
your heir, guardian, or personal representative, the Company may require
reasonable evidence of the person’s legal ownership of the Restricted Stock and
any consents and releases of governmental authorities as it determines are
advisable.

 

5



--------------------------------------------------------------------------------

14. Section 16(b) Exemption. Transactions under this Agreement are intended to
comply with all applicable conditions of SEC Rules 16b-3 and 16b-6 and any rule
promulgated by the Securities and Exchange Commission under the Exchange Act in
substitution for either of those rules. To the extent any provision of this
Agreement or action by the Company fails to so comply, it shall be null and void
to the extent permitted by law and determined by the Company.

15. Section 409A. The parties intend for this Agreement to be interpreted,
construed, administered and applied in a manner as shall meet and comply with
the requirements of Section 409A of the Internal Revenue Code or an exemption
thereto, and the Company may amend this Agreement in its discretion so as to
comply with any such requirement. Notwithstanding any other provision of this
Agreement, neither the Company nor any individual acting as a director, officer,
employee, agent or other representative of the Company shall be liable to you or
any other person for any claim, loss, liability or expense arising out of any
interest, penalties or additional taxes due by you or any other person as a
result of this Agreement or the Company’s administration of the terms of this
Agreement not satisfying any of the requirements of Section 409A of the Internal
Revenue Code. You represent and warrant that you have reviewed or will review
with his own tax advisors the federal, state, local and employment tax
consequences of entering into this Agreement, including, without limitation,
under Section 409A of the Internal Revenue Code, and, with respect to such
matters, you rely solely on such advisors.

16. Notices. Every notice, demand, consent, approval, and other communication
required or permitted under this Agreement will be valid only if it is in
writing and delivered personally or by telecopy, commercial courier, or first
class, postage prepaid, United States mail (whether or not certified or
registered and regardless of whether a return receipt is received or requested
by the sender) and addressed, if to you, at your address set forth below and, if
to the Company, at 12425 Race Track Road, Tampa, Florida 33626, Attention: Chief
Financial Officer, or at any other address that either party has previously
designated by notice given to the other party in accordance with this provision.
A validly given notice, demand, consent, approval, or other communication will
be effective on the earlier of its receipt, if delivered personally or by
telecopy or commercial courier, or the third day after it is postmarked by the
United States Postal Service, if it is delivered by first class, postage
prepaid, United States mail. You shall notify the Company of any change in your
mailing address that is listed in this Agreement.

17. Power of Attorney; Further Assurances. You irrevocably constitute and
appoint the Secretary of the Company, with full power of substitution in the
premises, as your due and lawful attorney in fact (a) to transfer any Shares of
Restricted Stock forfeited, revoked or cancelled pursuant to the terms of this
Agreement on the books of the Company, and (b) take such other actions and
execute such assignments, conveyances, transfers and other documents in your
name and on your behalf as may be necessary or appropriate to effect such
forfeiture, revocation, cancellation or any other provisions of this Agreement.
You further irrevocably authorize the Company to direct its transfer agent to
make appropriate entries in its records showing the cancellation of the
certificate or certificates for such Shares and to return the Shares represented
thereby to the Company’s treasury or authorized and unissued capital stock, as

 

6



--------------------------------------------------------------------------------

directed by the Company. Nevertheless, you agree to make, do, execute and
deliver, or cause to be made, done, executed and delivered, all such further
acts, deeds, assurances and things as may be requested by the Company for the
purposes of effecting the terms and provisions of this Agreement.

18. Legal Proceedings. If any dispute arises between you and the Company with
respect to this Agreement or the Restricted Stock, either party may elect (but
is not obligated) to submit the dispute to arbitration before a panel of
arbitrators in accordance with the Florida Arbitration Code by giving the other
party a notice of arbitration in accordance with section 16 of this Agreement.
If a party elects to arbitrate a dispute before a lawsuit is filed with respect
to the subject matter of the dispute, arbitration will be the sole and exclusive
method of resolving the dispute, the other party must arbitrate the dispute, and
each party will be barred from filing a lawsuit concerning the subject matter of
the arbitration, except to obtain an equitable remedy. A party’s right to submit
a dispute to arbitration does not restrict its right to institute litigation to
obtain any legal or equitable remedy. The filing of a lawsuit by either party
before the other party has elected that a dispute be submitted to arbitration
will bar and preclude both you and the Company from submitting the subject
matter of the lawsuit to arbitration while the lawsuit is pending.

The arbitration panel will consist of three arbitrators, with one arbitrator
selected by the Company, the second selected by you, and the third, neutral
arbitrator selected by agreement of the first two arbitrators. Each party shall
select an arbitrator and notify the other party of the selection within 15 days
after the effective date of the notice of arbitration and the two arbitrators
selected by the parties shall select the third arbitrator within 30 days after
the effective date of the notice of arbitration. A party who fails to select an
arbitrator within the prescribed 15-day period waives the right to select an
arbitrator or to have an additional, neutral arbitrator selected by the
arbitrator selected by the other party, and the arbitrator chosen by the other
party will constitute the “arbitration panel” for purposes of this Agreement.

Every arbitrator must be independent (not a relative of yours or an officer,
director, employee, or shareholder of the Company or any Subsidiary) without any
economic or financial interest of any kind in the outcome of the arbitration.
Each arbitrator’s conduct will be governed by the Code of Ethics for Arbitrators
in Commercial Disputes (1986) that has been approved and recommended by the
American Bar Association and the American Arbitration Association.

Within 120 days after the effective date of the notice of arbitration, the
arbitration panel shall convene a hearing for the dispute to be held on such
date and at such time and place in Tampa, Florida, as the arbitration panel
designates upon 60 days’ advance notice to you and the Company. The arbitration
panel shall render its decision within 30 days after the conclusion of the
hearing. The decision of the arbitration panel will be binding and conclusive as
to you and the Company and, upon the pleading of either party, any court having
jurisdiction may enter a judgment of any award rendered in the arbitration,
which may include an award of damages. The arbitration panel shall hear and
decide the dispute based on the evidence produced, notwithstanding the failure
or refusal to appear by a party who has been duly notified of the date, time,
and place of the hearing.

 

7



--------------------------------------------------------------------------------

You and the Company (a) consent to the personal jurisdiction of the state and
federal courts having jurisdiction over Hillsborough County, Florida,
(b) stipulate that the proper, exclusive, and convenient venue for any legal
proceeding arising out of this Agreement or the Restricted Stock is Hillsborough
County, Florida, and (c) waive any defense, whether asserted by a motion or
pleading, that Hillsborough County, Florida, is an improper or inconvenient
venue. YOU KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE YOUR RIGHT TO A JURY
TRIAL IN ANY LAWSUIT BETWEEN YOU AND THE COMPANY WITH RESPECT TO THIS AGREEMENT
OR THE RESTRICTED STOCK.

In any mediation, arbitration, or legal proceeding arising out of this
Agreement, the losing party shall reimburse the prevailing party, on demand, for
all costs incurred by the prevailing party in enforcing, defending, or
prosecuting any claim arising out of this Agreement, including all fees, costs,
and expenses of agents, experts, attorneys, witnesses, arbitrators, and
supersedeas bonds, whether incurred before or after demand or commencement of
legal or arbitration proceedings, and whether incurred pursuant to trial,
appellate, mediation, arbitration, bankruptcy, administrative, or
judgment-execution proceedings. The Company shall pay to you, on demand,
interest on any amount owed to you under this Agreement that is not paid to you
when due, from the date when due until paid in full, at the annual rate then
provided by Florida law for the payment of interest on judgments generally (as
prescribed by section 55.03, Florida Statutes).

19. Miscellaneous. The validity, construction, enforcement, and interpretation
of this Agreement are governed by the laws of the State of Florida and the
federal laws of the United States of America, excluding the laws of those
jurisdictions pertaining to resolution of conflicts with the laws of other
jurisdictions. A waiver, amendment, modification, or cancellation of this
Agreement will be valid and effective only if it is in writing and executed by
you and the Company. By signing this Agreement, you accept the grant of the
Shares of Restricted Stock and the terms and conditions of this Agreement,
acknowledge receipt of the disclosure documents described on Appendix “A,” and
warrant that you are free to enter into this Agreement and do not have any legal
obligations that are inconsistent with this Agreement. This Agreement records
the final, complete, and exclusive understanding between you and the Company
with respect to the Shares of Restricted Stock and supersede any prior or
contemporaneous agreement, representation, or understanding, oral or written, by
you or the Company. This Agreement is binding on your heirs, guardian, and
personal representative and is binding on, and inures to the benefit of, the
Company’s assignees and successors.

 

SRI/SURGICAL EXPRESS, INC.

By:

 

/s/ Wallace D. Ruiz

Name:

 

Wallace D. Ruiz

Title:

 

Chief Financial Officer

 

8



--------------------------------------------------------------------------------

ACCEPTANCE OF NOTICE OF RESTRICTED STOCK GRANT

AND STOCK RESTRICTION AGREEMENT

I have carefully read the foregoing Restricted Stock Grant Agreement and all the
disclosure documents described on Appendix “A” to the Agreement. I accept the
Restricted Stock granted to me pursuant to the Agreement and agree to be bound
by all the terms and conditions of the Agreement.

 

EXECUTED: as of February 6, 2008

 

/s/ Gerald Woodard

    Gerald Woodard     3983 Moreno Drive     Palm Harbor, Florida 34685  

 

9



--------------------------------------------------------------------------------

APPENDIX “A”

SRI/SURGICAL EXPRESS, INC.

GRANT OF RESTRICTED STOCK

DISCLOSURE DOCUMENTS FURNISHED TO GRANTEE

Most Recent Annual Report on Form 10-K of the Company

Most Recent Quarterly Report on Form 10-Q of the Company